                       Case 1:19-cv-04751-LGS Document 11 Filed 07/17/19 Page 1 of 5
O AO 121 (6/90)
TO:

                     Register of Copyrights                                                           REPORT ON THE
                     Copyright Office                                                         FILING OR DETERMINATION OF AN
                     Library of Congress                                                             ACTION OR APPEAL
                     Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                        COURT NAME AND LOCATION
        G
        ✔ ACTION              G APPEAL                                   US District Court SDNY, 500 Pearl Street, New York NY 10007
DOCKET NO.                         DATE FILED
        19-cv-4751                           5/22/2019
PLAINTIFF                                                                            DEFENDANT
 Capital Art, Inc.                                                                   Martha Stewart Living Omnimedia, Inc.




       COPYRIGHT
                                                               TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1 See attached

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                      INCLUDED BY
                                            G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                               TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                        .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                   WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order           G Judgment                                     G Yes        G No

CLERK                                                           (BY) DEPUTY CLERK                                            DATE

Ruby J. Krajick                                                 C. Foley                                                               7/17/2019
                     1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                        mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                     4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



        Print                          Save As...                                                                                             Reset
Case
Case 1:19-cv-04751-LGS
     1:19-cv-04751-LGS Document
                       Document 1-1
                                11 Filed
                                    Filed 07/17/19
                                          05/22/19 Page
                                                   Page 21 of
                                                           of 52




               EXHIBIT A
Case
Case 1:19-cv-04751-LGS
     1:19-cv-04751-LGS Document
                       Document 1-1
                                11 Filed
                                    Filed 07/17/19
                                          05/22/19 Page
                                                   Page 32 of
                                                           of 52
Case
Case 1:19-cv-04751-LGS
     1:19-cv-04751-LGS Document
                       Document 1-2
                                11 Filed
                                    Filed 07/17/19
                                          05/22/19 Page
                                                   Page 41 of
                                                           of 52
Case
Case 1:19-cv-04751-LGS
     1:19-cv-04751-LGS Document
                       Document 1-2
                                11 Filed
                                    Filed 07/17/19
                                          05/22/19 Page
                                                   Page 52 of
                                                           of 52
